DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The claims filed 07/02/2019 have been entered and fully considered.  Claims 1-14 are pending and examined herein.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1
Regarding claim 3, the claim recites “the flake-shaped polyethylene particles have a ratio of a major axis length to a minor axis length of 1 to 5.”  However, the range of the ratio conflicts with the description of flake-shaped.  If the ratio is 1, the particles are spherical not flake-shaped.  For the purpose of this office action, if particle have an aspect ratio meeting the claimed range they will be interpreted as being flake-shaped.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0248026 A1 (“Hinoki”) in view of JP 2018-106879 A (“Ueda”) and US 2016/0104880 A1 (“Gao”).
Regarding claims 1, 3, and 14, Hinoki discloses a lithium secondary battery comprising a positive electrode and a negative electrode ([0029]-[0032]).  The negative electrode comprises a negative current collector, a negative active-material layer formed on the negative current collector and a protecting layer (“the negative functional layer”) formed on the negative active-material layer ([0032], [0072]).  The positive electrode comprises a positive current collector and a positive active-material layer formed on the positive current collector ([0032], [0072]).  
The protecting layer comprises organic particles made of polyethylene (PE) ([0104]).  However, Hinoki is silent regarding the particles being flake-shaped.
Ueda discloses an insulator layer-attached negative electrode in which an insulator layer is formed on a negative electrode by polyolefin particles (Abstract).  The polyolefin particles have an aspect ratio of 1.0 to 2.0 ([0027]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the aspect ratio of the polyethylene particles as taught by Ueda because this amounts to combining prior art element according to known methods and, in view of the disclosures of Hinoki and Ueda, would yield predictable results.  In view of the indefiniteness rejection presented above, this is considered to be flake-shaped.
The positive active-material layer comprises a positive electrode active-material.  Hinoki discloses examples of the positive electrode active-material include lithium cobaltate (LiCoO2), lithium nickelate (LiNiO2), lithium-manganese spinel (LiMn2O4), a compound metal oxide represented by the general formula: LiNixCoyMnzMaO2, where x+y+z+a=1 (0≤x≤1, 0≤y≤1, 0≤z≤1, 0≤a≤1), M is at least one element selected from Al, 4, where M is at least one element selected from Co, Ni, Fe, and Mg ([0085]).  However, Hinoki does not expressly disclose the combination of the first positive active material and the second positive active material as claimed.
Gao discloses a rapid charge lithium-ion battery wherein the positive active material includes a component A and a component B; the component A is selected from at least one of lithium nickel cobalt aluminum oxide (NCA), lithium nickel cobalt manganese oxide (NCM), lithium manganese oxide (LMO) and lithium cobalt oxide (LiCoO2
Regarding claim 2, modified Hinoki discloses the rechargeable lithium battery of claim 1.  Hinoki discloses the organic particle (polyethylene) has an average particle size (D50) of 0.10 to 4.0 µm ([0029], [0032], [0104], [0107]-[0108]).
Regarding claim 4, modified Hinoki discloses the rechargeable lithium battery of claim 1.  Hinoki discloses the organic particle (polyethylene) has an average particle size (D50) of 0.10 to 4.0 µm ([0029], [0032], [0104], [0107]-[0108]) and Ueda teaches the polyolefin particles have an aspect ratio of 1.0 to 2.0.  Given these two teachings, the claimed thickness is overlapped by the prior art.  The claimed thickness would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention because the thickness of the prior art overlaps the thickness as claimed.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Furthermore, “[t]he normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See also, In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); and MPEP 2144.05.
Regarding claim 5
Regarding claim 6, modified Hinoki discloses the rechargeable lithium battery of claim 5.  Hinoki discloses the content of the binder is preferably not more than 10% by mass based on the total amount of protecting layer, for maintaining a shut down effect in an overcharge test and an effect of suppressing occurrence of short circuit due to shrinkage of a separator during a temperature raising test by the protecting layer 30 ([0115]).  This overlaps with the claimed range.  It is noted that in this instance, the only components of the protecting layer are the organic particles, the inorganic particles, and the binder; therefore, the ratio is 90:10 or more.  The claimed weight ratio of the sum of the flake-shaped polyethylene particles and the inorganic particles to the binder would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention because the weight ratio of the prior art overlaps the weight ratio as claimed.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Furthermore, “[t]he normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See also, In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); and MPEP 2144.05.
Regarding claim 7, modified Hinoki discloses the rechargeable lithium battery of claim 5.  Hinoki discloses the ratio of the organic particle content and the inorganic 
Regarding claim 8, modified Hinoki discloses the rechargeable lithium battery of claim 1.  Hinoki discloses The thickness of the protecting layer is preferably 1.0 to 3.5 µm ([0116]).
Regarding claim 9, modified Hinoki discloses the rechargeable lithium battery of claim 1.  Hinoki discloses exemplary embodiments wherein the negative electrode active material layer has a thickness of 80 µm ([0236]) and the protecting layer has thickness ranging from 2 to 6 µm (Table 2).  This leads to ratios of 40:1 to 13:1.
Regarding claims 10-11, modified Hinoki discloses the rechargeable lithium battery of claim 1.  Gao discloses component B (LFP) accounts for 5 to 90 percent by mass of the positive active material (Abstract; [0011]) and discloses a specific embodiment wherein NCM and LFP are contained in the positive active material layer in amounts of 80% and 15% by mass, respectively ([0035]-[0036]).
Regarding claim 12, modified Hinoki discloses the rechargeable lithium battery of claim 1.  Hinoki discloses the positive electrode comprises a protecting layer ([0103], [0117]).
Regarding claim 13, modified Hinoki discloses the rechargeable lithium battery of claim 12.  Gao discloses both component A and component B are contained in the positive active material layer (Abstract; [0010]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2015/0221452 A1 (“Iida”) discloses a PTC layer comprising polymer particles and teaches the shape of the particles is not particularly limited, and thus, a spherical shape and an irregular shape are both acceptable ([0055]).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Scott Carrico whose telephone number is (571)270-5504.  The examiner can normally be reached on M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


Robert Scott Carrico
Primary Examiner
Art Unit 1727



/Robert S Carrico/Primary Examiner, Art Unit 1727